EXHIBIT 10.1
SEPARATION AGREEMENT AND RELEASE
     AGREEMENT made as of the 23rd day of April 2009, by Robert J. Edmonds
(“Executive”) and Sensient Technologies Corporation (the “Company”).
     WHEREAS Executive’s employment as President and Chief Operating Officer of
the Company will terminate on April 23, 2009 (the “Separation Date”); and
     WHEREAS Executive and the Company desire to resolve all aspects of the
employment relationship between them and to provide in writing for the payment
of certain compensation and benefits to Executive.
     NOW, THEREFORE, IN CONSIDERATION OF the mutual promises hereinafter set
forth, the sufficiency of which is hereby acknowledged, the parties agree as
follows:
     1. Effective Date. This Agreement will become effective only upon
expiration of the revocation period described in Section 18 hereof (the
“Effective Date”).
     2. Compensation and Benefits. Subject to Executive’s compliance with the
terms and conditions hereof, the Company will provide the following compensation
and benefits to Executive:
2.1 Compensation. For the twelve (12) month period beginning on April 24, 2009
(the “Compensation Period”), the Company will make payments to Executive at the
semi-monthly rate of Fifteen Thousand Dollars ($15,000.00). Payments will be
made in accordance with the Company’s standard payroll practices.
2.2 Management Incentive Plan. Executive will not be eligible to participate in
the fiscal 2009 Management Incentive Plan.
2.3 Benefits. During the Compensation Period, Executive and his eligible
dependents may elect to receive medical, dental and vision coverage at the
employee rate, with the balance of the eighteen-month period after the
Separation Date at the non-employee rate, in accordance with the provisions of
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). Except as
otherwise expressly provided in this Agreement or required by applicable law or
regulation, Executive’s participation in all

 



--------------------------------------------------------------------------------



 



Company sponsored or maintained benefit programs terminated on the Separation
Date.
2.4 ESOP/Savings Plan. Executive will not be eligible to participate in the
Company’s contributions to the Sensient Technologies Corporation Retirement
Employee Stock Ownership Plan (“ESOP”) or the Sensient Technologies Corporation
Savings Plan (“Savings Plan”) after the Separation Date.
2.5 Automobile. The Company will transfer to Executive clear title to the
automobile previously leased by the Company and provided to him for his use, if
so requested by Executive and upon payment by Executive to the Company of an
amount equal to the automobile’s fair market value as determined by the Company.
If Executive does not wish to purchase the automobile, he will return it to the
Company on or before April 23, 2009.
2.6 Stock Options and Restricted Stock. Executive will retain his vested stock
options and be eligible to exercise such options in accordance with the
provisions of the applicable stock option plan. Nothing in this Agreement will
be construed to entitle Executive to any further vesting or grants of stock
options or restricted stock after the Separation Date.
2.7 Outplacement. Executive will be eligible to receive outplacement services
provided by Lee Hecht Harrison for a period not to exceed three (3) months from
the Effective Date.
2.8 Vacation. On the Effective Date, the Company will pay the Executive for five
(5) days of vacation pay. Executive will not be eligible for any vacation
benefit after the Separation Date.
     3. Deductions. The Company will deduct from payments made under this
Agreement any federal, state or local withholdings or other taxes or charges
which the Company is from time to time required to deduct under applicable law,
and all amounts payable to Executive under this Agreement are stated herein
before any such deduction(s).

2



--------------------------------------------------------------------------------



 



     4. Releases.
     Release by Executive. In consideration of the Company’s agreement to
provide Executive the compensation and benefits described in subsections 2.1
through 2.8 above and the release set forth in section 4 below, Executive, an
adult individual, for himself, his heirs, personal representatives, successors
and assigns, does hereby remise, release and forever discharge the Company and
all of its past, present and future officers, directors, agents, employees,
shareholders, partners, employee benefit plans, insurers, attorneys, divisions,
parent corporations, subsidiary corporations, affiliated corporations,
successors, assigns and all persons acting by, through, under or in concert with
any of them (such entities and individuals are referred to hereinafter
collectively as the “Released Parties”) of and from any and all manner of action
or actions, cause or causes of action, suits, debts, covenants, contracts,
agreements, judgments, executions, claims, demands and expenses (including
attorneys’ fees and costs) whatsoever in law or equity, whether known or
unknown, which he has had, now has or may have against the Released Parties, or
any of them, for or by reason of any transaction, matter, event, cause or thing
whatsoever occurring prior to or on the date of this Agreement, whether based on
tort, express or implied contract, or any federal, state or local law, statute
or regulation, specifically including but not limited to (i) any and all claims
arising out of or related to any employment, change in control or other
agreement (whether oral or written) between Executive and the Company; and
(ii) any and all claims arising out of or related to Executive’s employment with
the Company, including but not limited to claims under the Wisconsin Family and
Medical Leave Act, the Federal Family and Medical Leave Act, the Wisconsin Fair
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans With
Disabilities Act, the Civil Rights Act of 1991, and the Employee Retirement
Income Security Act, as amended. Nothing in the waiver or release set forth in
this

3



--------------------------------------------------------------------------------



 



subsection will be construed to constitute any waiver or release by Executive of
any rights or claims under this Agreement.
     Release by the Company. Subject to the limitations stated herein, the
Company does hereby remise, release and forever discharge Executive of and from
any and all manner of action or actions, cause or causes of action, suits,
debts, covenants, contracts, agreements, judgments, executions, claims, demands
and expenses (including attorneys’ fees and costs) whatsoever in law or equity,
whether known or unknown, which it has had, now has or may have against him, for
or by reason of any transaction, matter, event, cause or thing whatsoever
occurring prior to or on the date of this Agreement, whether based on tort,
express or implied contract, or any federal, state or local law, statute or
regulation; provided, however, that this subsection 4.2 will not constitute a
release of Executive by the Company for any liability (as defined in Wis. Stat.
§ 180.0850 (4)) incurred because Executive breached or failed to perform a duty
he owed to the Company and the breach or failure constitutes any of the
circumstances described in Wis. Stat. § 180.0851 (2)(a). Nothing in the waiver
or release set forth in this subsection will be construed to constitute any
waiver or release by the Company of any rights or claims under this Agreement.
     5. Entire Agreement. This Agreement supersedes all other agreements or
understandings (whether oral or written) between Executive and the Company and
constitutes the entire agreement of the parties. Executive acknowledges and
agrees that the compensation and benefits stated above constitute the sole
liability of the Company to him and that he will have no right to receive any
other compensation or benefits of any kind except as expressly set forth in this
Agreement.
     6. Agreement Not to Sue. Executive agrees not to initiate or cause to be
initiated any federal, state or local lawsuit or to commence any federal, state
or local administrative action, investigation or proceeding of any kind against
the Released Parties, or any of them, based on any transaction, matter, cause or
thing occurring prior to or on the date of this Agreement.

4



--------------------------------------------------------------------------------



 



     7. Prohibited Activities. To induce the Company to enter into this
Agreement and to protect the Company from unfair competition, Executive
(a) represents and warrants that he did not engage in any Prohibited Activities
prior to the Effective Date, and (b) covenants that he will not engage in any
Prohibited Activities in the future. If Executive engages in Prohibited
Activities at any time, then notwithstanding any other terms of this Agreement,
the Company’s duty to provide the compensation and benefits identified in
Section 2 above will automatically terminate and Executive agrees that he will
repay to the Company as liquidated damages an amount equal to all of the
compensation provided to Executive by the Company pursuant to Section 2.1
between the date of this Agreement and date of such violation, the parties
agreeing that such measure of liquidated damages is reasonable and appropriate
and the amount of the damages the Company would experience as a result of
Executive’s breach of such obligations would not otherwise be readily
calculable. The Company will provide written notice to Executive of such
violation. Such remedy will be in addition to any other remedy to which the
Company may be entitled. For the purpose hereof, “Prohibited Activities” means
any (i) violation of the provisions of Section 8 hereof; (ii) inducement or
attempted inducement of any employee, officer, director, sales representative,
consultant or other personnel of the Company, to terminate his or her employment
or breach his or her agreements with the Company; (iii) Disparagement, as
defined in Section 19 hereof; or (iv) Litigation Assistance, as defined in
Section 22 hereof.
     8. Confidential Information. The parties agree that the Company’s customer
lists, long-range plans, budgets, acquisition strategies, procedures,
operations, methods of operation, pricing, financial performance, techniques,
formulas, marketing plans, contemplated product improvements or new product
developments, computer software and programs, proprietary information and other
data relating to aspects of its business (collectively, “Confidential
Information”) are established and protected at great expense and provide the
Company with substantial competitive advantage in conducting its business. The
parties further agree that by virtue of Executive’s employment with the Company,
he has had and has access to, and is entrusted with Confidential Information,
and that the Company would suffer great loss and injury if he would disclose
this information or use it to compete with the Company. Therefore, Executive
agrees that he

5



--------------------------------------------------------------------------------



 



will not, directly or indirectly, either individually or as an employee,
officer, agent, partner, shareholder, owner, trustee, beneficiary, co-venturer,
distributor, consultant or in any other capacity, use or disclose, or cause to
be used or disclosed, any Confidential Information, without the Company’s
consent. The restrictions set forth in this Section will apply so long as the
Confidential Information has not by legitimate means become generally known and
in the public domain.
     9. Company Property. Executive warrants that on or before the Separation
Date, he returned to the Company all property of the Company then in his
possession, including without limitation Company credit cards, keys, security
access cards, and all records, drawings, manuals, reports, files, memoranda,
correspondence, financial data, vendor and customer lists, papers and documents
kept or made by Executive in connection with his employment as an employee or
officer of the Company, as well as any copies thereof, in whatsoever form they
may.
     10. No Admission of Liability. It is understood and agreed that this
Agreement is intended to provide for the amicable separation of Executive from
employment with the Company and that neither this Agreement nor the furnishing
of the consideration provided for in this Agreement will be deemed or construed
at any time or for any purpose as an admission of liability by the Released
Parties. Liability for any and all claims for relief is expressly denied by the
Released Parties.
     11. Nondisclosure. Executive agrees not to disclose the terms of this
Agreement to any person or entity, other than his spouse, attorney or
accountant, without the written consent of the Company.
     12. Acknowledgment. Executive hereby acknowledges and agrees that the
compensation and benefits provided for in this Agreement, including but not
limited to the compensation and benefits described in subsections 2.1 through
2.8 above, are greater than those to which he is entitled by any contract,
employment policy or otherwise. Executive further acknowledges that he was
advised by the Company to consult with an attorney prior to executing this
Agreement, and he was also advised by the Company that he had at least
twenty-one (21) days within which to consider this Agreement.
     13. Governing Law and Forum. This Agreement will be governed by and
construed under the laws of the State of Wisconsin without regard to its
conflict-of-laws

6



--------------------------------------------------------------------------------



 



principles. Executive submits to the exclusive jurisdiction and venue of the
state courts located in Milwaukee County, Wisconsin and waives any objection to
such jurisdiction or venue, including any objection that Milwaukee County is an
inconvenient forum.
     14. Notices. Any notice or other communication under this Agreement will be
given in writing and sent by certified or registered mail, postage prepaid, or
by FedEx or other overnight delivery service for next-day delivery, to the
following addresses, or such other addresses as the parties shall provide in
accordance with this Section 14:

  (a)   If to Executive, then to:         Robert J. Edmonds
1740 W. Green Brook Road
River Hills, WI 53217     (b)   If to the Company, then to:         Mr. Douglas
S. Pepper
Vice President – Administration
Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, WI 53202-5304

     15. Severability. The provisions of this Agreement are severable. If any
provision is adjudged void, unenforceable or contrary to law, it is the
intention of the parties that such provision shall not thereby be terminated,
but shall be deemed amended to the extent required to render it valid and
enforceable, such amendment to apply only in the jurisdiction of the court which
has made such adjudication. The balance of the Agreement nonetheless will remain
in full force and effect; provided, however, that if Section 7 of this Agreement
is adjudged void, unenforceable or contrary to law as a result of any action
initiated by or on behalf of Executive, the Company will have the option either
to terminate the Agreement in its entirety, in which case the Company will be
entitled to the return of all payments and benefits previously paid or provided
hereunder, or to require that the balance of the Agreement remain in full force
and effect.
     16. Voluntary Agreement. Executive acknowledges that he has read this
Agreement, that he is fully aware of its contents and its legal effect, that he
understands all of its terms including the release contained in Section 4, that
the preceding paragraphs recite the sole consideration for this Agreement, that
all agreements and understandings between the parties are embodied and expressed
herein, and that he has been afforded

7



--------------------------------------------------------------------------------



 



ample opportunity to consider this Agreement and enters into this Agreement
freely, knowingly and without coercion and not in reliance upon any
representations or promises made by the Company or its counsel or the Released
Parties, other than those contained herein.
     17. Binding Agreement. This Agreement will be binding upon and inure to the
benefit of Executive’s personal or legal representatives and heirs and will be
binding upon and insure to the benefit of the Company’s successors and assigns.
     18. Right to Revoke. For a period of seven (7) days following the execution
of this Agreement, Executive may revoke this Agreement, and the Agreement will
not become effective or enforceable until this seven (7) day revocation period
has expired.
     19. No Disparagement. Executive represents and warrants that he has not
heretofore made any comments to the media or to others in any form, including
all internet message postings and all other written and oral media, that are
disparaging, derogatory or detrimental to the good name or business reputation
of any of the Released Parties (“Disparagement”).
     20. Post-Employment References. Executive will direct prospective employers
seeking information concerning his employment with the Company to send their
inquiries, in writing, to the attention of Mr. Douglas S. Pepper, Vice President
— Administration. The Company will respond only to written inquiries and, in
accordance with its policy, will limit its response to Executive’s dates of
employment, last position held and final rate of pay. If the Company’s response
to any such inquiry is in writing, a copy of such response will be provided to
Executive.
     21. No Reemployment or Reinstatement. Executive waives any right to
reinstatement to employment or re-employment with the Company. Executive
acknowledges and agrees that neither the Company nor any of the Released Parties
has any contractual or other obligation to rehire, reemploy or recall him to
employment or to otherwise accept application from or consider him for
employment in the future and Executive agrees that he will not apply for
employment with the Company or any division, subsidiary and affiliated
corporations of the Company.
     22. No Litigation Assistance. Executive represents and warrants that he has
not provided assistance to any person in connection with any claim, lawsuit,
administrative

8



--------------------------------------------------------------------------------



 



charge or other proceeding brought against any of the Released Parties
(“Litigation Assistance”) and that he will not do so, unless compelled by court
process. Executive represents and warrants that he is not aware of any such
claim or action that has been filed or is going to be filed against the Company
by any present or former employee of the Company or any other party. Executive
further agrees that in the event he is served with any subpoena or other legal
process that may require him to take any action prohibited by Sections 7, 8 or
11 or this Section 22, Executive will within forty-eight (48) hours give written
notice of said fact to the Company, with a copy of the subpoena or other legal
process, and will cooperate with the Company in any lawful effort it makes to
block or limit the enforceability or scope of such subpoena or other process;
provided, that notice under this Section 22 may be given by facsimile with a
confirming copy by overnight mail.
     23. Headings. The headings herein are for reference purposes only and will
not affect in any way the meaning and interpretation of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
Sensient Technologies Corporation

             
By:
           
 
 
 
 
 
   
 
  Douglas S. Pepper
Vice President – Administration   Robert J. Edmonds    

9